                  Case: 1:20-cv-05927 Document #: 27 Filed: 10/05/20 Page 1 of 5 PageID #:618
                                                                               CLOSED,JURY,PATENT/TRADEMARK
                                        U.S. District Court
                            Eastern District of TEXAS [LIVE] (Sherman)
                         CIVIL DOCKET FOR CASE #: 4:20−cv−00255−ALM

Caddo Systems, inc. et al v. Siemens Aktiengesellschaft (AG) et al       Date Filed: 03/27/2020
Assigned to: District Judge Amos L. Mazzant, III                         Date Terminated: 10/05/2020
Cause: 35:271 Patent Infringement                                        Jury Demand: None
                                                                         Nature of Suit: 830 Patent
                                                                         Jurisdiction: Federal Question
Plaintiff
Caddo Systems, Inc.                                        represented by Timothy Devlin
                                                                          Devlin Law Firm LLC − Wilmington
                                                                          1526 Gilpin Ave.
                                                                          Wilmington, DE 19806
                                                                          302−449−9010
                                                                          Fax: 302−353−4251
                                                                          Email: tdevlin@devlinlawfirm.com
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

                                                                         Alex H Chan
                                                                         Devlin Law Firm LLC − Wilmington
                                                                         1526 Gilpin Ave.
                                                                         Wilmington, DE 19806
                                                                         302−449−9010
                                                                         Fax: 302−353−4251
                                                                         Email: achan@devlinlawfirm.com
                                                                         ATTORNEY TO BE NOTICED

Plaintiff
511 Technologies, Inc.                                     represented by Timothy Devlin
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

                                                                         Alex H Chan
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED


V.
Defendant
Siemens Aktiengesellschaft (AG)                            represented by Kristin L Cleveland
TERMINATED: 09/25/2020                                                    Klarquist Sparkman LLP
                                                                          One World Trade Center
                                                                          121 SW Salmon Street, Suite 1600
                                                                          Portland, OR 97204
                                                                          503/595−5300
                                                                          Fax: 503/595−5301
                 Case: 1:20-cv-05927 Document #: 27 Filed: 10/05/20 Page 2 of 5 PageID #:619
                                                                          Email: kristin.cleveland@klarquist.com
                                                                          ATTORNEY TO BE NOTICED

                                                                          Melissa Richards Smith
                                                                          Gillam & Smith, LLP
                                                                          303 South Washington Avenue
                                                                          Marshall, TX 75670
                                                                          903−934−8450
                                                                          Fax: 903−934−9257
                                                                          Email: melissa@gillamsmithlaw.com
                                                                          ATTORNEY TO BE NOTICED

                                                                          Salumeh R Loesch
                                                                          Klarquist Sparkman LLP
                                                                          One World Trade Center
                                                                          121 SW Salmon Street, Suite 1600
                                                                          Portland, OR 97204
                                                                          503/595−5300
                                                                          Fax: 503/595−5301
                                                                          Email: salumeh.loesch@klarquist.com
                                                                          ATTORNEY TO BE NOTICED

Defendant
Siemens Industry, Inc.


 Date Filed       #   Docket Text

 03/27/2020     Ï1    COMPLAINT against All Defendants ( Filing fee $ 400 receipt number 0540−7728471.), filed by
                      Caddo Systems, inc., 511 Technologies, Inc.. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit
                      3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Civil Cover Sheet)(Devlin, Timothy) (Entered:
                      03/27/2020)

 03/27/2020     Ï2    Notice of Filing of Patent/Trademark Form (AO 120). AO 120 mailed to the Director of the U.S.
                      Patent and Trademark Office. (Devlin, Timothy) (Entered: 03/27/2020)

 03/27/2020     Ï3    CORPORATE DISCLOSURE STATEMENT filed by 511 Technologies, Inc., Caddo Systems, inc.
                      (Chan, Alex) (Entered: 03/27/2020)

 03/27/2020      Ï    Case ASSIGNED to District Judge Amos L. Mazzant, III. (baf, ) (Entered: 03/27/2020)

 03/27/2020      Ï    In accordance with the provisions of 28 USC Section 636(c), you are hereby notified that a U.S.
                      Magistrate Judge of this district court is available to conduct any or all proceedings in this case
                      including a jury or non−jury trial and to order the entry of a final judgment. The form Consent to
                      Proceed Before Magistrate Judge is available on our website. All signed consent forms, excluding
                      pro se parties, should be filed electronically using the event Notice Regarding Consent to Proceed
                      Before Magistrate Judge. (baf, ) (Entered: 03/27/2020)

 03/27/2020     Ï4    SUMMONS Issued as to Siemens Digital Industries Software, Inc.. (baf, ) (Entered: 03/27/2020)

 03/27/2020     Ï5    SUMMONS Issued as to Siemens Aktiengesellschaft (AG). (baf, ) (Entered: 03/27/2020)

 06/09/2020     Ï6    SUMMONS Returned Executed by Caddo Systems, Inc., 511 Technologies, Inc.. All Defendants.
                      (Chan, Alex) (Entered: 06/09/2020)

 06/23/2020     Ï7
              Case: 1:20-cv-05927 Document #: 27 Filed: 10/05/20 Page 3 of 5 PageID #:620
                    Defendant's Unopposed First Application for Extension of Time to Answer Complaint re 511
                    Technologies, Inc., Caddo Systems, Inc..( Chan, Alex) (Entered: 06/23/2020)

06/23/2020     Ï    Defendant's Unopposed FIRST Application for Extension of Time to Answer Complaint is granted
                    pursuant to Local Rule CV−12 for Siemens Digital Industries Software, Inc. to 7/27/2020; Siemens
                    Aktiengesellschaft (AG) to 7/27/2020. 30 Days Granted for Deadline Extension.( baf, ) (Entered:
                    06/23/2020)

07/23/2020    Ï8    Defendant's Unopposed Second Application for Extension of Time to Answer Complaint re 511
                    Technologies, Inc., Caddo Systems, Inc..( Chan, Alex) (Entered: 07/23/2020)

07/23/2020     Ï    Defendant's Unopposed SECOND Application for Extension of Time to Answer Complaint is
                    granted pursuant to Local Rule CV−12 for Siemens Digital Industries Software, Inc. to 8/10/2020;
                    Siemens Aktiengesellschaft (AG) to 8/10/2020. 14 Days Granted for Deadline Extension.( baf, )
                    (Entered: 07/23/2020)

08/07/2020    Ï9    NOTICE of Attorney Appearance by Kristin L Cleveland on behalf of All Defendants (Cleveland,
                    Kristin) (Entered: 08/07/2020)

08/07/2020   Ï 10   NOTICE of Attorney Appearance by Salumeh R Loesch on behalf of All Defendants (Loesch,
                    Salumeh) (Entered: 08/07/2020)

08/07/2020   Ï 11   Unopposed MOTION for Extension of Time to File Answer to Complaint by Siemens
                    Aktiengesellschaft (AG), Siemens Digital Industries Software, Inc.. (Attachments: # 1 Text of
                    Proposed Order Order)(Loesch, Salumeh) (Entered: 08/07/2020)

08/10/2020   Ï 12   ORDER granting 11 Motion for Extension of Time to Answer. Defendants shall have an additional
                    14−days in which to respond to Plaintiffs' Complaint, through and including August 24, 2020.
                    Signed by District Judge Amos L. Mazzant, III on 8/10/2020. (daj, ) (Entered: 08/10/2020)

08/10/2020     Ï    Answer Due Deadline Updated for Siemens Aktiengesellschaft (AG) to 8/24/2020; Siemens Digital
                    Industries Software, Inc. to 8/24/2020. (daj, ) (Entered: 08/10/2020)

08/21/2020   Ï 13   NOTICE of Attorney Appearance by Melissa Richards Smith on behalf of Siemens
                    Aktiengesellschaft (AG), Siemens Digital Industries Software, Inc. (Smith, Melissa) (Entered:
                    08/21/2020)

08/24/2020   Ï 14   Unopposed MOTION for Extension of Time to File Answer by Siemens Aktiengesellschaft (AG),
                    Siemens Digital Industries Software, Inc.. (Attachments: # 1 Text of Proposed Order)(Smith,
                    Melissa) (Entered: 08/24/2020)

08/25/2020   Ï 15   ORDER − GRANTING 14 Motion for Extension of Time to Answer Complaint. IT IS
                    THEREFORE ORDERED that the deadline for Defendants to move, answer or otherwise respond
                    to Plaintiffs' Complaint is August 27, 2020. Signed by District Judge Amos L. Mazzant, III on
                    8/25/2020. (baf, ) (Entered: 08/25/2020)

08/27/2020   Ï 16   AMENDED COMPLAINT First Amended Complaint for Patent Infringement against Siemens
                    Aktiengesellschaft (AG), Siemens Industry, Inc., filed by Caddo Systems, Inc., 511 Technologies,
                    Inc.. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6
                    Exhibit 6, # 7 Exhibit 7)(Chan, Alex) (Entered: 08/27/2020)

09/10/2020   Ï 17   MOTION to Dismiss for Lack of Jurisdiction by Siemens Aktiengesellschaft (AG). (Attachments: #
                    1 Text of Proposed Order Proposed Order, # 2 Affidavit Declaration of Marla Beier, # 3 Exhibit Ex
                    A to Declaration of Marla Beier, # 4 Exhibit Ex B to Declaration of Marla Beier, # 5 Exhibit Ex C
                    to Declaration of Marla Beier, # 6 Exhibit Ex D to Declaration of Marla Beier, # 7 Exhibit Ex E to
                    Declaration of Marla Beier, # 8 Affidavit Declaration of Paul Salazar, # 9 Exhibit Ex 1 to
                    Declaration of Paul Salazar, # 10 Exhibit Ex 2 to Declaration of Paul Salazar)(Loesch, Salumeh)
                    (Entered: 09/10/2020)
              Case: 1:20-cv-05927 Document #: 27 Filed: 10/05/20 Page 4 of 5 PageID #:621
09/11/2020     Ï    Counsel are reminded that the Court has not opted out of this court's Local Rules concerning
                    courtesy copies; therefore, Counsel are asked to comply with Local Rule CV−5(a)(9) and Local
                    Rule CV−10(b) with respect to sending courtesy copies to Judge Mazzant. Please send copies of
                    pleadings that exceed 20 pages to Judge Mazzant's chambers. Please use tabs and dividers for
                    exhibits, and please place voluminous pleadings in three−ring binder(s). (tls) (Entered: 09/11/2020)

09/11/2020   Ï 18   CORPORATE DISCLOSURE STATEMENT filed by Siemens Aktiengesellschaft (AG)
                    (Cleveland, Kristin) (Entered: 09/11/2020)

09/15/2020   Ï 19   Defendant's Unopposed First Application for Extension of Time to Answer Complaint re 511
                    Technologies, Inc., Caddo Systems, Inc..( Chan, Alex) (Entered: 09/15/2020)

09/15/2020     Ï    Defendant's Unopposed FIRST Application for Extension of Time to Answer Complaint is granted
                    pursuant to Local Rule CV−12 for Siemens Industry, Inc. to 9/24/2020. 7 Days Granted for
                    Deadline Extension.( baf, ) (Entered: 09/15/2020)

09/17/2020   Ï 20   ORDER GOVERNING PROCEEDINGS. This case is SET for the Initial Rule 16 Management
                    Conference on Monday, 11/16/2020, at 10:00 AM in Ctrm 208 (Sherman) before District Judge
                    Amos L. Mazzant III. Signed by District Judge Amos L. Mazzant, III on 9/17/2020. (baf, )
                    (Entered: 09/17/2020)

09/23/2020   Ï 21   NOTICE of Voluntary Dismissal by 511 Technologies, Inc., Caddo Systems, Inc. (Attachments: # 1
                    Text of Proposed Order)(Devlin, Timothy) (Entered: 09/23/2020)

09/23/2020   Ï 22   Defendant Siemens Industry, Inc.'s Unopposed Second Application for Extension of Time to
                    Answer Complaint re 511 Technologies, Inc., Caddo Systems, Inc..( Chan, Alex) (Entered:
                    09/23/2020)

09/24/2020     Ï    Defendant's Unopposed SECOND Application for Extension of Time to Answer Complaint is
                    granted pursuant to Local Rule CV−12 for Siemens Industry, Inc.. 7 Days Granted for Deadline
                    Extension.( baf, ) (Entered: 09/24/2020)

09/25/2020   Ï 23   ORDER OF DISMISSAL WITHOUT PREJUDICE. Pursuant to Fed. R. Civ. P. 41(a)(i),
                    recognizing the Notice of Voluntary Dismissal Without Prejudice filed by Plaintiffs Caddo Systems,
                    Inc. and 511 Technologies, Inc. (collectively, "Plaintiffs") it is: ORDERED that the claims and
                    causes of action asserted between Plaintiffs and Siemens Aktiengellschaft hereby are, dismissed
                    without prejudice; and ORDERED that the parties shall bear their own attorney's fees, expenses and
                    costs. The Clerk is directed to terminate Defendant Siemens Aktiengellschaft AG as a party to this
                    case. Signed by District Judge Amos L. Mazzant, III on 9/25/2020. (baf, ) (Entered: 09/25/2020)

09/30/2020   Ï 24   Joint MOTION to Change Venue to the United States District Court for the Northern District of
                    Illinois, Joint MOTION to Stay All Deadlines Pending Transfer of Case by 511 Technologies, Inc.,
                    Caddo Systems, Inc.. (Attachments: # 1 Text of Proposed Order)(Devlin, Timothy) (Entered:
                    09/30/2020)

10/01/2020   Ï 25   Defendant's Unopposed Third Application for Extension of Time to Answer Complaint re 511
                    Technologies, Inc., Caddo Systems, Inc..( Chan, Alex) (Entered: 10/01/2020)

10/02/2020     Ï    Defendant's Unopposed THIRD Application for Extension of Time to Answer Complaint is granted
                    pursuant to Local Rule CV−12 for Siemens Industry, Inc. to 10/8/2020. 7 Days Granted for
                    Deadline Extension.( baf, ) (Entered: 10/02/2020)

10/05/2020   Ï 26   ORDER − GRANTING 24 Motion to Transfer to the United States District Court for the Northern
                    District of Illinois. It is therefore ORDERED that the above−styled action be transferred to the
                    United States District Court for the Northern District of Illinois. As all parties agree to this transfer,
                    the Clerk is directed to transfer this case without delay. Signed by District Judge Amos L. Mazzant,
                    III on 10/5/2020. (baf, ) (Entered: 10/05/2020)
             Case: 1:20-cv-05927 Document #: 27 Filed: 10/05/20 Page 5 of 5 PageID #:622
10/05/2020   Ï   Interdistrict transfer to the NORTHERN District of ILLINOIS. (baf, ) (Entered: 10/05/2020)
